Citation Nr: 1543587	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  09-30 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a separate evaluation for right knee instability.

2.  Entitlement to an evaluation in excess of 10 percent for retropatellar syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from September 1978 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation for the Veteran's right knee disability.  The Veteran timely appealed that decision.  

This case was previously before the Board in November 2014, when the Board denied an evaluation in excess of 10 percent for the Veteran's right knee disability.  The Veteran timely appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the Veteran and the Secretary for the Department of Veterans Affairs (Secretary) jointly agreed to vacate and remand the case to the Board for further clarification.  The case has been returned to the Board at this time in compliance with the August 2015 Joint Motion for Remand and Court order.

The Board herein grants a 10 percent evaluation for the Veteran's right knee instability; however, the issue of increased evaluation for the Veteran's entire right knee disability, to include right knee instability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

Moreover, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009); however, the Board declines to take jurisdiction over the claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) at this time as that claim currently appears to be under development by the AOJ below.  The Board will therefore exercise discretion in not taking jurisdiction over the TDIU claim at this time and let the AOJ handle that matter as appropriate.

This decision is not considered final and cannot be appealed at this time.  


FINDINGS OF FACT

Beginning August 18, 2009, the evidence of record demonstrates that the Veteran's right knee symptomatology is more closely approximate to slight lateral instability of the right knee.


CONCLUSION OF LAW

The criteria establishing entitlement to a separate 10 percent evaluation for right knee instability has been met, beginning August 18, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In light of the grant of benefits and the remand of the entire increased evaluation issue for the Veteran's claimed right knee disability, as discussed further below, the Board finds that it need not address VCAA or referral for extraschedular consideration at this time.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. § 4.45 (2015).

When there is slight recurrent subluxation or lateral instability of the knee, a 10 percent evaluation is warranted.  A 20 percent disability evaluation is warranted for moderate recurrent subluxation or lateral instability of the knee, and a 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

In the Joint Motion for Remand, the Board was instructed to specifically address the conflicting findings in the January 2013 VA examination report of instability of station and no recurrent subluxation or lateral instability of the right knee.  By resolving doubt in the Veteran's favor, the Board finds that a separate 10 percent evaluation for right knee instability under Diagnostic Code 5257 is warranted beginning August 18, 2009, which is the first date on which the Veteran stated that her right knee gives out.  

Turning to the evidence of record, the Veteran requested an increased evaluation of her service-connected disabilities in a February 28, 2007 correspondence, as they had gotten worse-the current right knee disability claim stems from this claim.

In April 2007, the Veteran underwent a VA joints examination, at which she was reported that her knees hurt, particularly when she kneels, and that she cannot squat; she denied any swelling or popping.  She reported taking Tylenol as needed for pain without any side effects.  She denied needing any assistive devices for ambulation.  There were no constitutional symptoms or incapacitating episodes of arthritis; however, she stated that she was unable to stand for more than a few minutes and unable to walk more than a few yards due to her bilateral knee disabilities.  She reported deformity, giving way, instability, pain, stiffness, and weakness of the bilateral knees.  There were no episodes of dislocation, subluxation, locking, or effusion.  She denied any flare-ups of the bilateral knees.

On examination, the Veteran was noted as having an antalgic gait without any evidence of abnormal weightbearing.  Her right knee range of motion was from 0 to 120 degrees, with pain beginning at 120 degrees; there was no additional limitation of motion on repetitive use.  Physical examination revealed no mass behind the knee, bumps consistent with Osgood-Schlatter's disease, grinding, instability, or meniscus abnormality.  The Veteran had painful movement, subpatellar tenderness, and crepitation of the right knee.  The right knee x-ray revealed similar findings to those reported in the left knee x-ray, which noted mild degenerative changes in all compartments with joint space narrowing of the patellofemoral and medial compartments; there was sclerosis of the patellofemoral compartment and scalloping of the medial compartment, although there was no evidence of any acute boney process or joint effusion.  The Veteran was diagnosed with degenerative joint disease (DJD) of the bilateral knees.  The examiner noted that the combined functional impairment of the Veteran's bilateral knees and right shoulder disabilities were as follows:  no general occupational effects, although there was moderate impairment in her ability to perform chores, shopping, exercise, recreation, traveling, feeding, bathing, dressing, toileting, and grooming; there was no impairment in her ability to perform sports.

A March 2008 VA treatment record indicated that the Veteran had full range of motion of her knees without any joint effusion; her knees were nontender, with a negative Lachman's test, although there was mild crepitus bilaterally.  

A March 2008 right knee x-ray report revealed severe patellofemoral joint space narrowing with reactive sclerosis underlying degenerative cysts and marginal osteophytes.  There were also milder degenerative changes in the medial joint space; there was normal bone density and alignment and no soft tissue calcifications or joint effusion.  That report diagnosed the Veteran with moderately severe patellofemoral DJD and mild medial compartment DJD.  

In a July 2008 statement, the Veteran indicated that her right knee began giving her problems, including beginning to make popping and cracking sounds.  She also stated that it hurt when she stood for a short period of time and when she went up or down stairs.  She stated that she had to take over-the-counter medication and use relief cream for the symptoms associated with both her knees.  In another statement, she also indicated that her right knee has a little swelling and been hurting more since she has to put more weight on her right side in order to take weight off her left side.  

The Veteran additionally submitted several lay statements from her sister and co-workers in July 2008 which mostly document similar complaints as noted in the Veteran's July 2008 statements with respect to her right knee disability; those statements generally are focused on the severity of her left knee disability, however.

In August 2008, the Veteran underwent a VA examination.  However, this examination addressed her left knee disability.

In an August 18, 2009 statement, the Veteran asserted that she had trouble with her knees giving out, pain, effusion, popping, cracking, and swelling.  She stated that she wore a left knee brace and used a cane for support for both knees.  She stated that her knees gave out on her when she tries to get up from a seated position; she sometimes has to have someone help her get up.  

The Veteran underwent a VA examination most recently in January 2013, at which she was diagnosed with degenerative joint disease of both knees and reported 5 out of 10, constant pain daily which was "achy like having [the] flu."  She also reported having "sharp" pain at any time when she was walking or sitting, which felt like a "sharp knife in the body and twisting it."  Pain elevated to "13" out of 10 at that time, which brought "tears to her eyes."  She also reported "no strength" in her right knee and that her right knee "gives all the way out at times."  She reported no improvement with physical therapy; injections in her right knee for pain only helped for a short period of time.  She reported daily use of a right knee brace and a cane once or twice weekly.  She took naproxen twice a day and Tylenol as necessary, which helps a little bit; she also applied topical Capsaicin when the pain is worse.  She reported right knee flare-ups, including more pain "when the weather changes," and after walking 5-8 minutes.  

On examination, she had 95 degrees of right knee flexion with pain beginning at 90 degrees.  She had extension to 0 degrees without any objective evidence of painful motion.  After repetitive testing, the Veteran's right knee flexion was to 80 degrees, although her right knee extension was unchanged.  She was noted as having less movement than normal, excess fatigability, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The Veteran was noted as having active movement against some resistance with regard to right knee flexion and extension.  Anterior instability, posterior instability, and medial-lateral instability were noted as normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  It was noted that the Veteran did not have any meniscal conditions or surgical procedures for a meniscal condition.  The Veteran reported that she used a knee brace to stabilize her knee joints and a wood/metal cane to correct right knee instability and provide needed support in ambulation.

While there is no objective evidence of any recurrent subluxation or lateral instability of the Veteran's right knee joint on any physical examination-which is demonstrated throughout the record by negative instability test findings and specific findings of no recurrent subluxation or lateral instability of the right knee by VA examiners-the Board finds that the Veteran has competently and credibly stated that her right knee gives out, particularly after standing for a short period of time, or when she is attempting to stand after sitting; she will sometimes need the help of someone else to get up, or has to occasionally use a cane or a knee brace for support of her right knee.  The January 2013 examiner additionally found that the Veteran had instability of station due to flare-up in her right knee, although there was no evidence of recurrent subluxation or lateral instability of the right knee present on examination at that time.  

Thus, by resolving all doubt in the Veteran's favor, the Board finds that the disability picture presented by the above noted symptomatology is more closely approximate to slight lateral instability of the Veteran's right knee; there is no objective evidence of any moderate or severe recurrent subluxation or lateral instability of the right knee joint nor any findings that the Veteran's symptomatology is more closely approximate to moderate or severe lateral instability, nor that the Veteran's instability symptomatology is more frequent than occasional or during flare-up such that it would more closely approximate moderate or severe lateral instability of the right knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Accordingly, the Board finds that a separate 10 percent evaluation for the Veteran's right knee instability is warranted beginning August 18, 2009, the date on which she first reported that her right knee gives way.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5024, 5256-63.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Beginning August 18, 2009, a separate 10 percent evaluation for right knee instability is granted.


REMAND

Despite awarding the Veteran a separate 10 percent evaluation for her right knee instability, as noted above, the Board finds that the entire increased evaluation claim for her right knee disability, including her 10 percent evaluation assigned under Diagnostic Code 5024 and the separate 10 percent assigned under Diagnostic Code 5257, must be remanded.  

During the pendency of the previous right knee disability claim that was adjudicated by the Board in November 2014, the Veteran filed another claim for increased evaluation of her bilateral knee disability in May 2014.  After the Board's adjudication of that claim in November 2014 and in conjunction with the new claim for increased evaluation, the Veteran underwent a June 2015 VA examination of her bilateral knee disability.  In that examination, the examiner noted the Veteran's range of motion of the right knee, and indicated that she was able to perform repetitive testing.  However, no measurements for the repetitive motion testing were included in the examination report.  Moreover, the examiner indicated that there was additional functional loss during flare-up, but stated that he could not give a measurement in degrees of range of motion because the Veteran "was not currently flared."  No attempt at estimation was made, nor was there a rationale given for this lack of estimation.  Thus, the Board finds this examination is inadequate.  See Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Thus, the increased evaluation claim for the Veteran's right knee disability must be remanded in order to obtain another VA examination of her right knee disability so that its current severity may be adequately assessed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Fayetteville VA Medical Center, or any other VA medical facility that may have treated the Veteran, since July 2015 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that she may have had for her right knee disability, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

3.  Schedule the Veteran for a VA examination to determine the current severity of her right knee disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The VA examiner should conduct range-of-motion testing-particularly as to knee extension, flexion, and any ankylosis, or arthritis thereof-and provide commentary regarding functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  

The examiner must estimate the effect of all functional losses, including due to pain, incoordination, lack of endurance, weakness, fatigability, and flare-ups, etc., by equating the disability experienced due to all such losses to loss of motion (stated in degrees) beyond what is shown clinically (e.g., the examiner should estimate the level of disability caused by the combined effect of all functional losses and identify the level of limited motion that would equate to such a level of disability).  This should be done for both flexion and extension.  

The examiner must also indicate the presence or absence of any lateral instability and/or recurrent subluxation in the Veteran's right knee.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should so report.  

The examiner should also address any meniscus impairment, specifically noting whether it is part of the service-connected disability and whether it is tantamount to a dislocated cartilage, causing frequent episodes of locking, pain, and effusion.

The examiner should also state whether the Veteran's bilateral knee disabilities preclude her from obtaining and maintaining substantially gainful employment.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for increased evaluation of her retropatellar syndrome and instability of the right knee.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


